Citation Nr: 1200354	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left jaw injury by aggravation of a pre-existing condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran, who is the appellant, served on active duty from November 1953 to October 1955. 

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in March 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the Veteran's file. 

In a decision in December 2009, the Board reopened the claim of service connection for residuals of a left jaw injury and then remanded the claim for additional development.  In June 2010, the Board remanded for compliance with Stegall v. West, 11 Vet. App. 268 (1998).  As the requested development has been completed, no further action is required.  

In October 2011, the Board obtained a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(a) (2011).  The Veteran and his representative have been provided a copy of the opinion and the opportunity to submit additional argument and evidence.  Additional argument, but not evidence, has been submitted.  








FINDINGS OF FACT

The evidence clearly and unmistakably establishes that the Veteran had a left mandibular injury prior to service and that the pre-existing condition was not aggravated by service.  


CONCLUSION OF LAW

Residuals of a left jaw injury pre-existed service and were not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters, dated in August 2005 and in January 2006.  After the Veteran's claim was reopened by the Board in December 2009, he was provided with VCAA notice by letters, dated in January 2010 and July 2010.  

The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified of the requirements for aggravation of a pre-existing condition.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 







As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice regarding aggravation came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by supplemental statement of the case in April 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and non-VA records.  

In August 2011, the Board obtained a VHA expert medical opinion.  A copy of the VHA opinion was provided to the Veteran, and he was afforded 60 days to provide additional argument or evidence. As the VHA expert reviewed the prior medical history and provided a rationale for the conclusions reached, the Board finds the VHA opinion adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 


The Veteran indicated that there were additional private medical records, relevant to the claim.  The Veteran was advised of the need to submit the private medical evidence or to authorize VA to obtain the evidence on his behalf.  The Veteran has not responded.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

As the Veteran has not identified any other additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service) and 38 U.S.C.A. § 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.  



Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  This presumption of soundness, however, may be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service and that the disorder was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 








When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).




Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) (fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records show that in October 1953 on the pre-induction examination left Bell's palsy and left facial paralysis were noted.  In December 1953, X-rays showed an old fracture of the neck of the left condyle of the mandible which was ununited.  There was asymmetry of the body of the mandible.  In June and July 1954, the Veteran complained that he was unable to eat.  In October 1954, the Veteran stated that in 1951 he was in vehicle accident, resulting in a left mandibular condylectomy to allow for better occlusion.  In January 1955, the Veteran complained of pain in the left temporomandibular joint.  The physician noted that the Veteran had had surgery in the area before service.   The pertinent finding was marked limitation of motion. 

In February 1955, X-rays showed a deformity of the mandibular condyle, which was the result of an old fracture with angulation of the head of the condyle resulting in asymmetry of the mandible.  The open and closed mouth views showed that the condylar head was displaced.  Hospital records in February 1955 included a history of a vehicle accident prior to service and surgery on the left temporomandibular joint, resulting in left facial paralysis, limited motion of mandible, and pain.  The Veteran was able to separate the upper and lower incisors by 3/4 of an inch.  There was left peripheral facial palsy.  The diagnosis was arthritis due to direct trauma of the left temporomandibular joint.  



In March 1955, the Veteran had a left condylectomy.  In Apri 1955, the Veteran was chewing well and he had satisfactory mandibular movement without the use of elastics.  He could open his mouth about two inches and he was able to chew any type of food.  Gradual equilibration of the teeth was carried out and prophylaxis and restoration of carious teeth was completed.  In May 1955, the Veteran was ready to return to full duty.  On separation examination in October 1955, there was no mouth abnormality noted. 

After service in September 1972, X-rays of the facial bones showed a small area of irregular sclerosis of the ramus of the left mandible suggesting the result of an old injury.  In March 1978, left-sided facial paralysis from a vehicle accident at age 18 was noted.   

Medical records in 1991 and 1993 show that the Veteran complained of jaw pain.  In a December 1996, the diagnosed was posttraumatic deformity of the left mandibular condyle with degenerative changes of the left temporomandibular joint.  

In September 2005, a physician stated that the Veteran had significant deformity of the left jaw, apparently from a vehicle accident in 1951 with subsequent surgical resection of the mandible and repair in service in 1964.  The Veteran had problems of ill-fitting dentures and problems biting his tongue due to the deformity.  It was noted that the Veteran had did well after the surgery, but over the last couple years he was having more difficulty.  Reconstruction of the mandible was recommended.  

In September 2005, a private dentist noted that the Veteran was in a severe car accident in 1950 and that the Veteran entered service in 1953.  It was noted that in service the Veteran complained that he could not open his jaw and the Veteran was referred to surgery, which the Veteran thought was due to extreme cold weather.  The Veteran was satisfied with the results of the surgery and he had no pathology at the time.  After service, the Veteran lost his natural teeth in early to mid 1970s.  The Veteran had three sets of dentures since losing his teeth, which was normal for approximately 35 years wearing dentures.  


The Veteran stated that he bit his tongue and that he had done so for many years after the accident, but before service.  The dentist assumed that something occurred following the accident that may not have been diagnosed and that it became manifest in service during extreme cold weather.  

In July 2007, an ENT physician expressed the opinion that the Veteran's current problems with mandibular alignment and difficulty obtaining dentures were directly related to the surgery in service.  

In August 2011, after a review of the record, the VHA expert, an oral surgeon, recounted that in 1955 the Veteran was able to open his mouth about one inch or about 26 mm and that the normal mandibular opening was greater than 40 mm.  Also in March 1955 the Veteran underwent a left condylectomy and in April 1955 the Veteran could open his mouth about 2 inches and he could chew any type of food and the Veteran was subsequently returned to full duty.  

The VHA expert expressed the opinion that the surgery in 1955 did improve or ameliorate the pre-existing jaw condition as was evidenced by a doubling of the mandibular range of motion to a normal range of motion, that is, greater than 40 mm, and the Veteran was able eat a normal diet.  The VHA expert also concluded that the pre-existing jaw condition was not aggravated because the mandibular range of motion was increased from 1 inch to 2 inches, 26 mm to 56 mm.  And the teeth were equilibrated and restored.  The VHA expert stated that he could not comment on the Veteran's progress or regress after service due to lack of medical records.  
Analysis

The Veteran argues that the pre-existing left jaw injury was aggravated by service.  






As noted on the pre-induction examination, in October 1953, the Veteran had left Bell's palsy and facial paralysis.  Although the jaw injury itself was not noted on the pre-induction examination, X-rays in December 1953 showed an old fracture of the neck of the left condyle of the mandible which was ununited and there was asymmetry of the body of the mandible without a history of trauma in service.   And the history and clinical findings of a pre-existing left jaw injury are not disputed and the evidence of record clear and unmistakably rebuts the presumption of soundness.  38 U.S.C.A. §§ 1111 and 1137; 38 C.F.R. §3.304(b).

The remaining question is whether the pre-existing condition was aggravated by service.  The burden is on VA to rebut by clear and unmistakable evidence that the pre-existing disability was not aggravated by service, unless there is no increase in disability or the increase in disability was due to natural progress of the preexisting condition.  

There are two private medical opinions and one VHA opinion that address aggravation, and one opinion that does not.

With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 






First, in September 2005, a private physician stated that the Veteran had significant deformity of the left jaw, apparently from a vehicle accident in 1951 with subsequent surgical resection of the mandible and repair in service in 1964 and that the Veteran had problems of ill-fitting dentures and problems biting his tongue due to the deformity.  The physician noted that the Veteran did well after the surgery, but over the last couple of years the Veteran was having more difficulty.  The private physician did not directly address aggravation.  The physician did attribute the Veteran's current problems to the deformity of the jaw, which was the pre-existing condition.  And the physician stated that the Veteran did well after the surgery in service.  The physician did not describe any increase in disability during service, rather the record shows that the Veteran was able to open his mouth normally and eat normally after in-service surgery, which was ameliorative, and the private physician does not offer a different view of the record.  As the opinion is equivocal more than either favorable or unfavorable, the Board finds that the physician's statement does not tend to prove or disprove the claim and therefore has no probative value on the material issue of fact, that is, aggravation of a pre-existing condition. 

In September 2005, a private dentist expressed the opinion that he assumed that something occurred following the accident [before service] that may not have been diagnosed and that it became manifest in service during extreme cold weather.  The Board does not find the opinion persuasive because the dentist assumed facts not in the record without providing a rationale that such an assumption of facts was a reasonable inference based on the evidence of record.  Also the dentist does explain what if anything had not been diagnosed or does he cite to any medical literature that cold exposure aggravates a jaw deformity, resulting from trauma. 

The Board finds the dentist's opinion to be speculative or conjecture, that is, an inference based on inconclusive evidence.  In the Veteran's case, an association between cold exposure and aggravation of a pre-existing jaw deformity due to trauma is based on speculation and is thus not positive evidence. 



In July 2007, an ENT physician expressed the opinion that the Veteran's current problems with mandibular alignment and difficulty obtaining dentures were directly related to the surgery in service.  As the opinion is not accompanied by any explanation or rationale, the opinion is conclusionary, and the Board finds that the physician's opinion does not tend to prove or disprove the claim and therefore has no probative value on the material issue of fact, that is, aggravation of a pre-existing condition.   See Stefl at 125 (A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against a contrary opinion.). 

As for the opinion of the VHA expert, an oral surgeon, the VHA expert concluded 
that the pre-existing condition was not aggravated in service, rather the pre-existing condition improved or was ameliorated by surgery in service as evidenced by a doubling of the mandibular range of motion to a normal range of motion, that is, greater than 40 mm, and the Veteran was able eat a normal diet.  Because the VHA expert articulated an explanation or rationale for the conclusion reached in the opinion, which does account for the facts in the case, the Board finds that the opinion of the VHA expert persuasive on the material issue of fact, pertaining to aggravation, and the opinion supports a finding of a lack of aggravation by establishing that there was no increase in disability during service.  There is no other medical opinion that addresses the question of aggravation. 

After a review of all the evidence, the Board concludes that there is clear and unmistakable evidence that the Veteran's pre-existing left jaw injury was not aggravated by service, that is, the pre-existing condition did not permanently increase in severity in service.  In fact, the disability had improved as evidenced by normal range of motion of the jaw, allowing the Veteran to eat normally. 







As for the Veteran's statements and testimony that his pre-existing injury was aggravated by service, the Veteran is competent to describe dental problems and biting his tongue because of the jaw deformity, but residuals of a jaw deformity due to trauma is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to aggravation of the residuals of a jaw injury is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, the Veteran as a lay person is competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

As the determination of aggravation of the residuals of a jaw injury cannot be made by the Veteran, as a lay person, based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the question of aggravation is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.  









To the extent the Veteran's statements and testimony are offered as a lay opinion on aggravation, aggravation cannot be determined by the Veteran as a lay person based on an inference, which is based on personal observation without having specialized education, training, or experience.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer an opinion on aggravation.  Here the Veteran's lay opinion on aggravation is not competent evidence, and the Veteran's opinion is not admissible as evidence.

As the Board does not find the Veteran to be competent to express an opinion on aggravation, the determination of whether the Veteran's statements and testimony are credible is not reached.

To the extent the Veteran testified that he did not have problems prior surgery in service, the assertion is not credible as it is inconsistent with the pre-induction examination and the X-ray in December 1953.  The objective medical evidence at the time the Veteran entered service shows that he experienced problems with his left jaw prior to service and had extensive injury to that area, enough to cause facial paralysis.  The Board therefore finds that the Veteran's assertions of never having problems with his left jaw prior to service not credible. The contemporaneous service treatment records note Bell's palsy and facial paralysis, as well as X-ray evidence of the old injury.  

As there is clear and unmistakable evidence against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.).








ORDER

Service connection for residuals of a left jaw injury by aggravation of a pre-existing condition is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


